

	

		III

		109th CONGRESS

		2d Session

		S. RES. 372

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Kerry submitted the

			 following resolution; which was referred to the

			 Committee on Energy and Natural

			 Resources

		

		RESOLUTION

		Expressing the sense of the Senate that oil

		  and gas companies should not be provided outer Continental Shelf royalty relief

		  when energy prices are at historic highs.

	

	

		Whereas the Federal Government is on the verge of one of

			 the biggest oil and gas giveaways in American history, costing American

			 taxpayers at least $7,000,000,000 in lost revenue over the next 5 years;

		Whereas according to the budget plan of the Department of

			 the Interior, it is projected that the Government will allow companies to pump

			 approximately $65,000,000,000 worth of oil and natural gas from Federal

			 territory over the next 5 years without paying any royalties to the

			 Government;

		Whereas the Minerals Management Service of the Department

			 of the Interior, which oversees the leases and collects the royalties,

			 estimates that the amount of royalty-free oil will quadruple by 2011, to

			 112,000,000 barrels;

		Whereas the volume of royalty-free natural gas is expected

			 to climb by almost half, to about 1,200,000,000,000 cubic feet by 2011;

		Whereas approximately 30 percent of all oil and over 20

			 percent of all gas produced in the United States comes from the outer

			 Continental Shelf;

		Whereas it was the intent of Congress to provide royalty

			 relief to promote exploration and production in deep waters of the outer

			 Continental Shelf only at a time when oil and gas prices were comparatively

			 low;

		Whereas the Department of the Interior has always insisted

			 that companies should not be entitled to royalty relief if market prices for

			 oil and gas climbed above certain trigger points;

		Whereas the 12 United States oil companies in the Standard

			 & Poor's 500 that have reported fourth-quarter results have seen an average

			 48 percent rise in earnings and are expected to see full-year earnings of

			 $96,500,000,000;

		Whereas the profit growth for oil companies is not nearing

			 an end, with energy analysts expecting 15 percent growth in earnings at those

			 companies in 2006;

		Whereas, at the same time oil and gas companies are

			 posting record profits, families in the United States are struggling with

			 record energy costs including a 48 percent increase in the cost of natural gas

			 for this heating season and a projected 7.3 percent increase in gasoline price

			 from the previous year;

		Whereas the Energy Information Administration projects

			 that these prices will hold steady or increase over the course of the next 2

			 years; and

		Whereas royalty revenues benefit 38 States, 41 Indian

			 tribes, and fund the National Historic Preservation Fund, and the Land and

			 Water Conservation Fund: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the Minerals

			 Management Service should suspend all future royalty relief until the Secretary

			 can ensure that the citizens of the United States receive a fair return from

			 oil and gas resources from the outer Continental Shelf; and

			(2)Congress must

			 take steps to ensure that the oil and gas industry does not receive a windfall

			 and is not unjustly enriched at the expense of the citizens of the United

			 States.

			

